19-05053-cag Doc#103 Filed 03/18/20 Entered 03/18/20 13:14:07 Main Document Pg 1 of
                                         9


                           UNITED STATES BANKRUPTCY COURT
                          FOR THE WESTERN DISTRICT OF TEXAS
                                 SAN ANTONIO DIVISION

  IN RE:                            §
                                    §                       CASE NO. 19-50900-CAG-7
  LEGENDARY FIELD                   §
  EXHIBITIONS, LLC, ET AL,          §
                                    §                       CHAPTER 7
        DEBTORS.                    §
                                    §
                                    §
                                    §
  COLTON SCHMIDT, INDIVIDUALLY      §
  AND ON BEHALF OF OTHERS           §
  SIMILARLY SITUATED; AND REGGIE §
  NORTHRUP, INDIVIDUALLY AND ON     §
  BEHALF OF OTHERS SIMILARLY        §
  SITUATED,                         §
                                    §
        PLAINTIFFS,                 §                         ADV. PROC. NO. 19-05053
                                    §
  AAF PLAYERS, LLC, THOMAS DUNDON, §
  CHARLES “CHARLIE” EBERSOL,        §
  LEGENDARY FIELD EXHIBITIONS,      §
  LLC, AAF PROPERTIES, LLC, EBERSOL §
  SPORTS MEDIA GROUP, INC. AND      §
  DOES 1 THROUGH 200, INCLUSIVE     §
                                    §
        DEFENDANTS.                 §

                   PLAINTIFFS’ REPLY IN SUPPORT OF THEIR
             MOTION FOR LEAVE TO FILE THIRD AMENDED COMPLAINT
         NOW COME Plaintiffs COLTON SCHMIDT and REGGIE NORTHRUP, individually

  and on behalf of others similarly situated (collectively, “Plaintiffs”), who hereby submit this reply

  (the “Reply”), pursuant to L.R. 7007(c), in support of their Motion for Leave to File Third

  Amended Complaint (“Motion”) (Dkt. No. 91). This Reply is based on the accompanying

  memorandum of points and authorities, the Motion, the proposed Third Amended Complaint

  (“TAC”) (Dkt. No. 89), and the pleadings and papers on file in this adversary proceeding.

  ///



                         PLAINTIFFS’ REPLY IN SUPPORT OF THEIR
               MOTION FOR LEAVE TO FILE THIRD AMENDED COMPLAINT – Page 1
19-05053-cag Doc#103 Filed 03/18/20 Entered 03/18/20 13:14:07 Main Document Pg 2 of
                                         9


  PLAINTIFFS’ MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF
  THEIR REPLY IN SUPPORT OF THEIR MOTION FOR LEAVE TO
                    FILE THIRD AMENDED COMPLAINT
      I.   RELEVANT PROCEDURAL HISTORY

           1.      Plaintiffs filed the complaint (“Complaint,” Dkt. No. 1-1) in California Superior

  Court in San Francisco (the “Civil Action”). 1 The Complaint named the Alliance of American

  Football (“AAF”), Charles “Charlie” Ebersol (“Ebersol”), AAF Players, LLC (“AAF Players”),

  Legendary Field Exhibitions, LLC (“LFE”), Thomas Dundon (“Dundon”), AAF Properties, LLC

  (“AAF Properties”), and Ebersol Sports Media Group, Inc. (“ESMG”) (collectively, the

  “Defendants”). See TAC at ¶¶ 2(a) and (d)-(f).

           2.      On April 17, 2019 (the “Petition Date”), ESMG, Ebersol, AAF Players and LFE

  filed for relief pursuant to Chapter 7 of the United States Bankruptcy Code in the United States

  Bankruptcy Court for the Western District of Texas (San Antonio).

           3.      Following the Petition Date, as a result of Dundon’s continued motion practice,

  this action was eventually transferred to this Court to be conducted as an adversary proceeding.

           4.      On September 23, 2019, Dundon filed his Motion to Dismiss for Failure to State a

  Claim for Relief in the Western District. [Dkt. Nos. 3 & 4]. On October 29, 2019, Plaintiffs filed

  their opposition and moved for leave to amend their pleading with a First Amended Complaint

  (“FAC”). [Dkt. Nos. 22, 23 & 24]. Also, on October 29, 2019, Ebersol filed his Motion to Dismiss

  for Failure to State a Claim for Relief in the Western District. [Dkt. No. 19].

           5.      On November 7, 2019, the Court granted Plaintiffs leave and denied Dundon’s and

  Ebersol’s original Motions to Dismiss as moot. [Dkt. Nos. 30 and 31]. On November 22, 2019,

  Dundon filed his Motion to Dismiss Plaintiffs’ FAC for failure to state a claim. [Dkt. No. 38-40].

  On November 25, 2019, Ebersol filed his Motion to Dismiss Plaintiff’s FAC for failure to state a

  claim. [Dkt. No. 46]. On December 6, 2019, Plaintiffs filed their oppositions to Dundon’s and

  Ebersol’s renewed Motions to Dismiss. [Dkt. Nos. 51 and 53].


  1 Pursuit to California Code of Civil Procedure 425.10, a complaint sets forth “a statement of facts constituting the
  cause of action, in ordinary and concise language.”

                           PLAINTIFFS’ REPLY IN SUPPORT OF THEIR
                 MOTION FOR LEAVE TO FILE THIRD AMENDED COMPLAINT – Page 2
19-05053-cag Doc#103 Filed 03/18/20 Entered 03/18/20 13:14:07 Main Document Pg 3 of
                                         9



         6.      On January 13, 2020, the Court conducted a hearing on Dundon’s and Ebersol’s

  renewed Motions to Dismiss. Following the hearing, the Court granted Dundon’s motion with

  prejudice and without leave to amend as to Count VIII (Inducing Breach of Contract). The Court

  also granted Dundon’s motion without prejudice, but granted Plaintiffs leave to amend within

  fourteen (14) calendar days from the date of the entry of the order on Dundon’s motion as to Counts

  III (Promissory Estoppel); VI (Fraud); and VII (Promissory Fraud). [Dkt. No. 81]. The Court

  granted Ebersol’s motion with prejudice and without leave to amend as to Count IV (Violation of

  Cal. Labor Code § 201, et seq.) and denied his motion as to Counts III (Promissory Estoppel); VI

  (Fraud); and VII (Promissory Fraud). Ebersol was further ordered to file an answer to Plaintiffs’

  Second Amended Complaint (“SAC”) within fourteen (14) calendar days of Plaintiffs filing the

  SAC. [Dkt. No. 82].

          7.     On February 24, 2020, Plaintiffs filed their SAC, consistent with this Court’s orders

  [Dkt. Nos. 81 and 82]. While Plaintiffs believed they arguably had leave to include claims brought

  forward in the TAC, out of an abundance of caution, Plaintiffs filed the TAC and the Motion

  because Plaintiffs’ TAC proposes two additional counts – (1) Violation of Cal. Labor Code § 970

  against Defendant Dundon; and (2) Negligent Misrepresentation against Defendant Dundon and

  Defendant Ebersol. TAC at ¶¶ 190-218.

          8.     On March 11, 2020, Dundon and Ebersol each filed oppositions to the Motion.

  Ebersol’s opposition (Dkt. No. 99) and Dundon’s opposition (Dkt. 100) both argue that (i)

  Plaintiffs have inexplicably delayed in bringing their additional Cal. Labor Code § 970 and

  negligent misrepresentation claims; (ii) Defendants will be prejudiced should Plaintiffs’ Motion

  be granted; and (iii) the amendments Plaintiffs propose in their TAC are futile.

       II.       STANDARD OF REVIEW

         9.      The Federal Rules of Civil Procedure permit a party to amend its pleading “once as

  a matter of course,” but afterwards “only with the opposing party's written consent or the court's

  leave.” FED. R. CIV. P. 15(a)(1)-(2), incorporated into this proceeding by Bankruptcy Rule of

  Procedure 7015. “The court should freely give leave when justice so requires.” FED. R. CIV. P.

                         PLAINTIFFS’ REPLY IN SUPPORT OF THEIR
               MOTION FOR LEAVE TO FILE THIRD AMENDED COMPLAINT – Page 3
19-05053-cag Doc#103 Filed 03/18/20 Entered 03/18/20 13:14:07 Main Document Pg 4 of
                                         9



  15(a)(2). Rule 15(a) “requires the trial court to grant leave to amend ‘freely,’ and the language of

  this rule ‘evinces a bias in favor of granting leave to amend.’” Lyn–Lea Travel Corp. v. Am.

  Airlines, 283 F.3d 282, 286 (5th Cir. 2002) (quoting Chitimacha Tribe of La. v. Harry L. Laws

  Co., Inc., 690 F.2d 1157, 1162 (5th Cir. 1982)).

            10.    “[A]bsent a ‘substantial reason’ such as undue delay, bad faith, dilatory motive,

  repeated failures to cure deficiencies, or undue prejudice to the opposing party, ‘the discretion of

  the district court is not broad enough to permit denial.’” Mayeaux v. La. Health Serv. & Indem.

  Co., 376 F.3d 420, 425 (5th Cir. 2004) (quoting Martin's Herend Imports, Inc. v. Diamond & Gem

  Trading United States of Am. Co., 195 F.3d 765, 770 (5th Cir. 1999)) (citing Foman v. Davis, 371

  U.S. 178, 182 (1962)). Thus, there is no “magic number” of appropriate amendments in any given

  matter.

            11.    The Fifth Circuit has held that “granting leave to amend is especially appropriate”

  in the context of motions to dismiss at the pleading stage, and permission to amend in that context

  “should be denied only if it appears to a certainty that plaintiff cannot state a claim showing they

  are entitled to relief or defendant will be unduly prejudiced.” Texas Indigenous Council v.

  Simpkins, 544 Fed. App’x 418, 421 (5th Cir. 2013) (quoting Hildebrand v. Honeywell, Inc.) 512

  F.2d 179,182 (5th Cir. 1980).

  III.      ARGUMENT

        A. Plaintiffs TAC meets all the elements to state a viable claim under California law for
           negligent misrepresentation.
            12.    To state a valid negligent misrepresentation claim under California law, a Plaintiff

  must allege: (1) the misrepresentation of a past or existing material fact, (2) without reasonable

  ground for believing it to be true, (3) with intent to induce another's reliance on the fact

  misrepresented, (4) reasonable reliance on the misrepresentation, and (5) resulting damage.

  Swafford v. International Business Machines Corporation, 383 F.Supp.3d 916, 931.

  ///

  ///

                            PLAINTIFFS’ REPLY IN SUPPORT OF THEIR
                  MOTION FOR LEAVE TO FILE THIRD AMENDED COMPLAINT – Page 4
19-05053-cag Doc#103 Filed 03/18/20 Entered 03/18/20 13:14:07 Main Document Pg 5 of
                                         9



         13.       Plaintiffs’ TAC meets all the elements to state a viable claim under California law

  for negligent misrepresentation. Plaintiffs allege that Dundon represented to Plaintiffs that his

  “money was in the bank” and that he “secured the long-term health of the league.” TAC at ¶ 206.

  Dundon’s claims were not true. TAC at ¶ 207. Dundon had no reasonable grounds for believing

  the representation was true when he made it. TAC at ¶ 208. Dundon intended that Plaintiffs rely

  on this representation and Plaintiffs did in fact reasonably rely on Dundon’s representations. TAC

  at ¶ 209, 210. Because of Dundon’s representations, Plaintiffs were harmed and Plaintiffs’ reliance

  on Dundon’s representation substantially caused their harm. TAC at ¶¶ 210-212.
         14.       Defendant Dundon argues his statements were mere “opinions or predictions that

  are not actionable as a negligent misrepresentation claim as a matter of law.” [Dkt. No. 100 at Page

  8]. However, a deeper dive into the Defendant Dundon’s statements contained within the TAC

  show that Dundon’s statements were misrepresentations of past or existing material facts,

  specifically:
                   a. “The AAF didn’t have a permanent solution like I provided. That’s enough
                      money to run this league for a long time, we’re good for many years to come
                      with what I just did.” See TAC at ¶71.

                   b. “There’s a difference between commitment and funding. They had the
                      commitments to last a long time, but maybe not the money in the bank. My
                      money is in my bank. I’m sure of it.” See TAC at ¶71.
         15.       These statements are not regarding some event in the future like Dundon argues.
  Dundon did not state that he will provide a permanent solution for the AAF sometime in the future.

  Nor does he say that he will put his money in the bank at some time in the future.

         16.       The statements alleged are clear concerning the past and the present, Dundon states

  “I provided” and “my money is in my bank.” To believe Dundon’s explanation that his statement

  that the AAF didn’t have a permanent solution like he provided would be afront to grammar

  teachers everywhere as it is clear that the past tense of a regular verb, like “provide”, is “provided.”

  ///

  ///



                            PLAINTIFFS’ REPLY IN SUPPORT OF THEIR
                  MOTION FOR LEAVE TO FILE THIRD AMENDED COMPLAINT – Page 5
19-05053-cag Doc#103 Filed 03/18/20 Entered 03/18/20 13:14:07 Main Document Pg 6 of
                                         9



         17.     Next, Dundon argues Plaintiffs do not allege Dundon never intended for his

  investment in the league to materialize. [Dkt. No. 100 at Page 8]. However, the basis for a negligent

  misrepresentation claim is that “elements of a cause of action for negligent misrepresentation are

  akin to those for fraud, but without the “scienter or an intent to defraud.” Tenet Healthsystem

  Desert, Inc. v. Blue Cross of California, 199 Cal. Rptr. 3d 901, 921 (Ct. App. 2016).

         18.     When a party possesses or holds itself out as possessing superior knowledge or

  special information or expertise regarding the subject matter and a plaintiff is so situated that it

  may reasonably rely on such supposed knowledge, information, or expertise, the defendant's
  representation may be treated as one of material fact sufficient to give rise to negligent

  misrepresentation liability. California Public Employees' Retirement System v. Moody's Investors

  Service, Inc., 226 Cal. App. 4th 643, 172 Cal. Rptr. 3d 238 (1st Dist. 2014). Plaintiffs allege just

  that in the TAC—Dundon held himself out as having superior knowledge and special information

  that Plaintiffs reasonably relied on Dundon’s statements in light of the league’s financial crisis.

  See TAC at ¶78.

         19.     Dundon incorrectly asserts “there is no allegation that Dundon did not have his

  money in his bank.” [Dkt. No. 100 at Page 9]. Through the TAC, Plaintiffs allege Dundon made

  knowingly false promises, including a specific allegation that “Dundon’s claims that this “money

  was in the bank” and that “secured the long-term health of the league” were false. See TAC at

  ¶207; see also TAC at 151, 175, 167, 202.

  Dundon spends much of his argument addressing whether Plaintiffs will ultimately prevail on the

  merits, but that’s not the standard Stripling sets at this stage of litigation. Rather, the standard is

  whether Plaintiffs are entitled to offer evidence in support of their claims. Scheuer v. Rhodes, 416

  U.S. 232 (1974). Dundon seeks to short circuit this process to prevent Plaintiffs’ claims from

  proceeding to discovery. Because Plaintiffs have properly set forth a claim for negligent

  misrepresentation under California law, Plaintiffs should be granted leave to freely amend.

  ///

  ///

                         PLAINTIFFS’ REPLY IN SUPPORT OF THEIR
               MOTION FOR LEAVE TO FILE THIRD AMENDED COMPLAINT – Page 6
19-05053-cag Doc#103 Filed 03/18/20 Entered 03/18/20 13:14:07 Main Document Pg 7 of
                                         9


        B. Defendant Dundon will not be unduly prejudiced by the TAC; the effect of a denial of
           leave to amend on Plaintiffs, on the other hand, would be severe, denying Plaintiffs’
           pursuit of viable theories of recovery against Dundon.
            20.     “[L]eave to amend ‘shall be freely given when justice so requires,’” which

  “mandate is to be heeded,” so ordinarily “a plaintiff ... ought to be afforded an opportunity to test

  his claims on the merits.” Forman v. Davis, 371 U.S. 178, 182 (1962) (citation omitted).

            21.     “Delay alone is an insufficient basis for denial to leave amend: The delay must be

  undue, i.e., it must prejudice the nonmoving party or impose unwarranted burdens on the court.”

  Mayeaux, v. Lousiana Health Serv. Indem. Co., 376 F.3d 420, 425 (5th Cir. 2004). Courts in this

  district have decided “delay alone cannot justify” a decision to deny leave to amend. Dissouy v.

  Gulf Coast Inv. Corp., 660 F.2d 594,599 (5th Cir. 1981) As the declaration of Plaintiff’s counsel

  states under the penalty of perjury, the proposed amendments are not a product of bad faith nor are

  they a product of a dilatory motive.

            22.     Defendant Dundon does not state why or how he would be prejudiced by the court

  granting leave to amend other than stating that conclusory that he would be prejudiced by the court

  doing so. 2
            23.     Defendant Dundon has shown no persuasive reason why the amendment should be

  denied. Defendant Dundon will suffer no prejudice if Plaintiff’s motion to amend is granted.

  Defendant Dundon admits that he has been on notice of the underlying facts for at least 11 months.

  [Dkt. 100 at ¶ 10]. Therefore, the effect of a denial of leave to amend on Plaintiffs, on the other

  hand, would be severe, because they could not pursue viable theories of recovery against

  Defendant.

            24.     Both the Federal Rules and case law demonstrate that leave to amend should be

  freely given, and Defendant Dundon has not stated a single persuasive reason as to why Plaintiffs’

  request should be denied.

  ///

  2Again,  Dundon makes a misrepresentation that the “court made clear during the motion to dismiss hearing, the
  SAC was Plaintiffs’ third and last attempt to re-plead.” Nowhere in the transcript of that hearing did this Court make
  that determination at that hearing.

                            PLAINTIFFS’ REPLY IN SUPPORT OF THEIR
                  MOTION FOR LEAVE TO FILE THIRD AMENDED COMPLAINT – Page 7
19-05053-cag Doc#103 Filed 03/18/20 Entered 03/18/20 13:14:07 Main Document Pg 8 of
                                         9



  IV.   CONCLUSION

     For all these reasons, Plaintiffs’ respectfully request the Court grant them leave to file a Third

  Amended Complaint.


  Dated: March 18, 2020
                                                       Respectfully submitted,

                                                       /s/ Jonathon Farahi, Esq._________

                                                       Boris Treyzon (CA SBN 18893)
                                                       Jonathon Farahi (CA SBN 324316)

                                                       Abir Cohen Treyzon Salo, LLP
                                                       16001 Ventura Boulevard, Suite 200
                                                       Encino, California 91436
                                                       Phone: (424) 288-4367
                                                       Fax: (424) 288-4368
                                                       btreyzon@actslaw.com
                                                       jfarahi@actslaw.com

                                                       -and-

                                                       Katharine Battaia Clark
                                                       Texas State Bar No. 24046712

                                                       Thompson Coburn LLP
                                                       1919 McKinney Avenue, Suite100
                                                       Dallas, Texas 75201
                                                       Phone: (972) 629-7100
                                                       Fax: (972) 629-7171
                                                       KClark@ThompsonCoburn.com

                                                       COUNSEL FOR PLAINTIFFS COLTON
                                                       SCHMIDT AND REGGIE NORTHRUP,
                                                       INDIVIDUALLY AND ON BEHALF OF
                                                       OTHERS SIMILARLY SITUATED




                        PLAINTIFFS’ REPLY IN SUPPORT OF THEIR
              MOTION FOR LEAVE TO FILE THIRD AMENDED COMPLAINT – Page 8
19-05053-cag Doc#103 Filed 03/18/20 Entered 03/18/20 13:14:07 Main Document Pg 9 of
                                         9


                                 CERTIFICATE OF SERVICE
          I hereby certify that, on the 18th day of March, 2020, a true and correct copy of the

  foregoing pleading has been served electronically via the Court’s ECF filing system on those

  parties who receive notice from that system, with a courtesy copy by email to the below service

  list.
          AFF Players, LLC                           AAF Properties, LLC
          c/o Randolph N. Osherow, Esq.              c/o Randolph N. Osherow, Esq.
          342 W. Woodlawn Avenue, Suite 100          342 W. Woodlawn Avenue, Suite 100
          San Antonio, TX 78212                      San Antonio, TX 78212
          rosherow@hotmail.com                       rosherow@hotmail.com

          Ebersol Sports Media Group, Inc.           Legendary Field Exhibitions, LLC
          c/o Randolph N. Osherow, Esq.              c/o Randolph N. Osherow, Esq.
          342 W. Woodlawn Avenue, Suite 100          342 W. Woodlawn Avenue, Suite 100
          San Antonio, TX 78212                      San Antonio, TX 78212
          rosherow@hotmail.com                       rosherow@hotmail.com

          Randolph N. Osherow, Esq.                  Brian S. Engel, Esq.
          342 W. Woodlawn Avenue, Suite 100          Barrett Daffin Frappier Turner & Engel
          San Antonio, TX 78212                      3809 Juniper Trace, Suite 205
          rosherow@hotmail.com                       Austin, TX 78738
                                                     brianen@bdfgroup.com

          Jeffrey S. Lowenstein, Esq.                Jason I. Bluver, Esq.
          Alana K. Ackels, Esq.                      Leila S. Narvid, Esq.
          Brent D. Hockaday, Esq.                    Payne & Fears LLP
          Brent A. Turman, Esq.                      235 Pine Street, Suite 1175
          Bell Nunnally & Martin                     San Francisco, CA 94104
          2323 Ross Avenue, Suite 1900               jib@paynefears.com
          Dallas, TX 75201                           ln@paynefears.com
          jlowenstein@bellnunnally.com
          aackels@bellnunnally.com
          bhockaday@bellnunnally.com
          bturman@bellnunnally.com

          William N. Radford, Esq.
          Aaron B. Michelsohn, Esq.
          Thompson, Coe, Cousins & Irons, LLP
          700 N. Pearl Street, 25th Floor
          Dallas, TX 75201-2832
          wradford@thompsoncoe.com
          amichelsohn@thompsoncoe.com                       /s/ Jonathon Farahi, Esq._________
                                                            Jonathon Farahi (CA SBN 324316)


                         PLAINTIFFS’ REPLY IN SUPPORT OF THEIR
               MOTION FOR LEAVE TO FILE THIRD AMENDED COMPLAINT – Page 9
